EXHIBIT 10.3

 

NPTest Holding Corporation

2003 Stock Incentive Plan

 

Stock Option Agreement1

 

NPTest Holding Corporation, a Delaware corporation (the “Company”), hereby
grants, as of the date (the “Grant Date”) of grant set forth on the notice of
grant attached hereto (the “Notice of Grant”), to the individual listed on the
Notice of Grant (“Optionee”) an option (the “Option”) to purchase from the
Company, for the price per share set forth in the Notice of Grant (the “Exercise
Price”), the number of shares of common stock of the Company (“Shares”) set
forth in the Notice of Grant, pursuant to the NPTest Holding Corporation 2003
Stock Incentive Plan (the “Plan”).

 

Capitalized terms not otherwise defined in this Option Agreement (together with
the Notice of Grant, the “Option Agreement”) shall have the same meanings as in
the Plan. The terms and conditions of the Option granted hereby, to the extent
not controlled by the terms and conditions contained in the Plan, are as
follows:

 

1. Exercise Price. The price at which each Share subject to this Option may be
purchased shall be the Exercise Price set forth in the Notice of Grant.

 

2. Number of Shares, Exercise. The number of Shares for which the Option may be
exercised are set forth in the Notice of Grant. To the extent the Option has
become vested or exercisable in accordance with Section 3 hereof, the Option may
be exercised at any time through the date of expiration of the Option, as set
forth in Section 4 hereof.

 

3. Vesting. The Option shall vest and become exercisable on the following
schedule:

 

(a) The Option shall become vested and exercisable as to 25% of the Shares
constituting the Option on the first anniversary of the Grant Date, subject to
Optionee’s continued employment or service with the Company on such date.

 

(b) Thereafter, the Option shall become vested and exercisable at a rate of 1/48
of the Shares constituting the Option per month, subject to Optionee’s continued
employment or service with the Company on each such date.

 

4. Term of Option. The term of the Option commences on the Grant Date and
expires upon the earliest of the following:

 

(i) immediately upon termination of Optionee’s employment with the Company and
its Affiliates for any reason, to the extent such

--------------------------------------------------------------------------------

1 This form of option agreement is to be used only upon completion of the IPO.

 



--------------------------------------------------------------------------------

Option is not yet vested or does not become vested as a result of such
termination;

 

(ii) three months after termination of Optionee’s employment with the Company
and its Affiliates by Participant or by the Company or any of its Affiliates
(other than as a result of death or Disability or termination by the Company for
Cause);

 

(iii) one year after Optionee’s employment with the Company and its Affiliates
is terminated by reason of Optionee’s death or Disability;

 

(iv) immediately upon termination of Optionee’s employment with the Company and
its Affiliates by the Company or any of its Affiliates for Cause;

 

(v) the day before the tenth (10th) anniversary of the Grant Date;

 

(vi) in the event of a Change of Control, to the extent not continued or assumed
in accordance with Section 10(a) of the Plan; or

 

(vii) in accordance with Section 10(b) of the Plan.

 

5. Exercise.

 

(a) Manner of Exercise. During the term of the Option set forth in Section 4
above, Optionee (or his representative, devisee or heir, as applicable) may
exercise any portion of this Option which has become exercisable in accordance
with the terms hereof as to all or any of the Shares then available for purchase
by delivering to the Company written notice in the form specified by the
Company. Payment shall be (i) in cash, by certified or bank cashier check
payable to the order of the Company, free from all collection charges; (ii) in
the discretion of the Committee, in Shares (provided such shares shall have been
held by Optionee for at least six months unless the Committee determines in its
sole discretion that such six month holding period is not necessary to comply
with any accounting, legal or regulatory requirement) having a Fair Market Value
on the date of exercise equal to the full amount of the applicable exercise
price; (iii) if approved by the Committee, in accordance with a cashless
exercise program; or (iv) such other form as may be permitted by the Committee.
Shares purchased upon exercise of the Option will be issued in the name of
Optionee. Optionee shall not be entitled to any rights as a stockholder of the
Company in respect of any Shares covered by this Option until such shares of
Stock shall have been paid for in full and issued to Optionee.

 

(b) Tax Withholding. By exercising the Option, Optionee agrees that, as a
condition to any exercise of the Option, the Company may require Optionee to
enter into an arrangement providing for the payment by Optionee to the Company
of any tax withholding obligation of the Company arising by reason of

 

2



--------------------------------------------------------------------------------

(1) the exercise of the Option, (2) the lapse of any substantial risk of
forfeiture to which the Shares are subject at the time of exercise, or (3) the
disposition of Shares acquired upon such exercise. At any time Optionee
exercises the Option, in whole or in part, or at any time as requested by the
Company, Optionee hereby authorizes withholding from payroll and any other
amounts payable to Optionee, any sums required to satisfy the federal, state,
local and foreign tax withholding obligations of the Company, if any, which
arise in connection with the Option.

 

(c) Lock-up Period. By exercising the Option, Optionee agrees that the Company
(or a representative of the underwriter(s)) may, in connection with any
underwritten registration of the offering of any securities of the Company under
the Securities Act (including an initial public offering) and as requested by
the managing underwriters of the offering, require that Optionee not sell,
dispose of, transfer, make any short sale of, grant any option for the purchase
of, or enter into any hedging or similar transaction with the same economic
effect as a sale, any Shares or other securities of the Company held by
Optionee, for a period of time specified by the underwriter(s) (not to exceed
one hundred eighty (180) days) following the effective date of the registration
statement of the Company filed under the Securities Act. Optionee further agrees
to execute and deliver such other agreements as may be reasonably requested by
the Company and/or the underwriter(s) that are consistent with the foregoing or
that are necessary to give further effect thereto. In order to enforce the
foregoing covenant, the Company may impose stop-transfer instructions with
respect to Optionee’s Shares until the end of such period. The underwriter(s) of
the Company’s stock are intended third party beneficiaries of this Subsection
and shall have the right, power and authority to enforce the provisions hereof
as though they were a party hereto.

 

6. Certificates. Certificates issued in respect of Shares acquired upon exercise
of the Option shall, unless the Committee otherwise determines, be registered in
the name of Optionee. Such stock certificate shall carry such appropriate
legends, and such written instructions shall be given to the Company transfer
agent, as may be deemed necessary or advisable by counsel to the Company in
order to comply with the requirements of the Securities Act of 1933, any state
securities laws or any other applicable laws.

 

7. Nontransferability of Option. This Option is personal to Optionee and may be
exercised only by Optionee or his or her representative in the event of
Optionee’s Disability or death. Any Option shall not be transferable other than
by will or the laws of descent and distribution.

 

8. Employment Rights. This Option does not confer on Optionee any right to
continue in the employ of the Company or any Subsidiary or interfere in any way
with the right of the Company or any Subsidiary to determine the terms of
Optionee’s employment.

 

9. Proprietary Information and Inventions Agreement. Optionee shall, as a
condition precedent to the exercise or settlement of an Award, have executed and
be in compliance with the Company’s (or its subsidiary’s) standard form of
confidentiality and non-disclosure agreement, as applicable.

 

3



--------------------------------------------------------------------------------

10. Terms of Plan, Interpretations. This Option and the terms and conditions
herein set forth are subject in all respects to the terms and conditions of the
Plan, which shall be controlling. All interpretations or determinations of the
Committee and/or the Board shall be binding and conclusive upon Optionee and his
legal representatives on any question arising hereunder. Optionee acknowledges
that he has received and reviewed a copy of the Plan.

 

11. Delegation. Optionee acknowledges that any powers, rights or
responsibilities of the Board and/or the Committee set forth herein may be
delegated to and exercised by any subcommittee thereof as permitted under the
Plan.

 

12. Notices. All notices hereunder to the party shall be delivered or mailed to
the following addresses:

 

If to the Company:

 

c/o NPTest, Inc.

150 Baytech Drive

San Jose, CA 95134

Attention: Stock Administrator

Fax: (408) 586-4660

 

If to Optionee:

 

To the person and at the address specified on the Notice of Grant.

 

Such addresses for the service of notices may be changed at any time provided
notice of such change is furnished in advance to the other party.

 

13. Entire Agreement. This Agreement contains the entire understanding of the
parties hereto in respect of the subject matter contained herein. This Agreement
and the Plan supersedes all prior agreements and understandings between the
parties hereto with respect to the subject matter hereof.

 

14. Governing Law. This Option Agreement shall be governed by and construed in
accordance with the laws of the State of California, without application of the
conflict of laws principles thereof.

 

15. Counterparts. This Option Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

4